DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 12/31/2020 amended claims 1, 3, and 8.  Claims 1-9 are pending and rejected on new grounds of rejections necessitated by the amendments of claim1.

Objection/s to the Application, Drawings and Claims
The filing on 12/31/2020 appropriately amended the title; hence the objections to the title made in the last office action are withdrawn.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori (US 20050185142 A1).
Regarding claim 1, Fujimori teaches a projection-type display apparatus (Fig. 14), comprising: a plurality of light modulating elements (44B) configured to modulate lights having wavelengths different from one another; a plurality of pipes (648R, 648B, 648G, 748B) corresponding respectively to the plurality of light modulating elements (44B) and configured to allow a refrigerant (cooling fluid) to be circulated; and a heat-dissipating member (840, 841, 842) connected to the plurality of pipes (648R, 648B, 648G, 748B) and configured to dissipate heat from the plurality of light modulating elements (44B) through the refrigerant (cooling fluid), the heat-dissipating member (840, 841, 842) including a plurality of heat-dissipating regions (841, 842) corresponding respectively to the plurality of light modulating elements (44B). 
Fujimori does not explicitly teach the heat-dissipating member including heat-dissipating regions different from each other corresponding respectively to the plurality of light modulating elements, but Fujimori teaches splitting one heat release section into two heat release sections (Fig. 13 and 14).  
Making separate or integral parts that do not results in unexpected results would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349(CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit.  The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349(CCPA 1961)  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Regarding claim 2, Fujimori further teaches a heat-dissipating region (841) of the heat-dissipating member (840, 841, 842) that corresponds to a light modulating element with a first calorific value ([0238]) among the plurality of light modulating elements (44B) and a heat-dissipating region (842, which has about the same size as 841) shared by two modulating elements with calorific values smaller than the first calorific value ([0016]-[0017]).  A person of ordinary skills in the art, at the time of the invention, would have recognized that only a portion of 842 is dedicated to cooling one of the two light modulating elements.
Fujimori does not explicitly teach the heat-dissipating region (841) of the heat-dissipating member (840, 841, 842) that corresponds to a light modulating element with a first calorific value ([0238]) among the plurality of light modulating elements (44B) being broader than a heat-dissipating region (portion of 842) of the heat-dissipating member (840, 841, 842) that corresponds to a light modulating element with a second calorific value smaller than the first calorific value among the plurality of light modulating elements.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention that the heat-dissipating region (841) of the heat-dissipating member (840, 841, 842) that corresponds to a light modulating element with a first calorific value is broader than a heat-dissipating region (portion of 842) of the heat-dissipating member (840, 841, 842) that 
Regarding claim 3, even though Fujimori does not explicitly teach the plurality of heat-dissipating regions of the heat-dissipating member (840, 841, 842) has areas corresponding respectively to calorific values of the plurality of light modulating elements (44B), Fujimori teaches the first heat dissipating region (841) dedicated to cooling the high calorific value light modulating element and the other heat dissipating region (842) dedicated to cooling two light modulating elements with low calorific values.
It would have been obvious to a person of ordinary skill in the art at the time of the invention that the plurality of heat-dissipating regions of the heat-dissipating member (840, 841, 842) has areas corresponding respectively to calorific values of the plurality of light modulating elements (44B); because it is a matter of common sense.
Regarding claim 4, Fujimori further teaches the heat-dissipating member (840, 841, 842) is a radiator including a refrigerant (cooling fluid) flow channel provided for each of the plurality of light modulating elements (44B; Fig. 14; [0230]-[0238]). 
Regarding claim 5, Fujimor further teaches a pump (647, 647G) connected to the plurality of pipes (648R, 648B, 648G, 748B) and configured to circulate the refrigerant (cooling fluid; Fig. 14; [0230]-[0238]). 
Regarding claim 6, Fujimori further teaches the pump (647, 647G) is provided in plurality to correspond respectively to the plurality of light modulating elements (44B; Fig. 14; [0230]-[0238]).
.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori in view of Masuda (US 20120298339 A1).
Regarding claim 7, Fujimori does not explicitly teach a cooling fan configured to generate airflow toward the heat-dissipating member (840, 841, 842). 
Masuda teaches a cooling fan (24a/b) configured to generate airflow toward the heat-dissipating member (23a/b; [0035]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Fujimori with Masuda; because it improves heat dissipation.
Regarding claim 8, the combination of Fujimori and Masuda consequently results the cooling fan (23a/b) includes a plurality of cooling regions corresponding respectively to the plurality of heat-dissipating regions (23a/b) and is arranged with the plurality of cooling regions corresponding to calorific values of the plurality of heat sources (Fig. 1-13B of Masuda), i.e., light modulating elements.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882